  8:19-cv-00330-RGK-PRSE Doc # 13 Filed: 05/20/20 Page 1 of 2 - Page ID # 47



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DR. PHYLLIS MARIE KNIGHT-BEY,

                   Plaintiff,                             8:19CV330

      vs.

DON BACON, Nebraska Congressman
of the United States; OFFICE OF               MEMORANDUM AND ORDER
INSPECTOR GENERAL, (OIG);
SOCIAL SECURITY
ADMINISTRATION, (SSA);
NEBRASKA DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
(DHHS); SARAH E. PFEIFER,
Disability Examiner for Nebraska
Department of Education; and DR.
CHRISTOPHER R. MILNE, PhD;

                   Defendants.


      This matter is before the court on Plaintiff’s Motion for Leave to Appeal in
Forma Pauperis. (Filing No. 12.) Plaintiff filed a Notice of Appeal (filin g n o. 11)
on May 18, 2020. Plaintiff appeals from the court’s Memorandum an d Order an d
Judgment dated April 21, 2020 (filing nos. 8 & 9), in wh ich t he court dism issed
this matter without prejudice.

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

      (a) Leave to Proceed in Forma Pauperis . . .

             (3) Prior Approval. A party who was perm itted t o proceed in
             forma pauperis in the district-court action, or who was
             determined to be financially unable to obtain an adequate
  8:19-cv-00330-RGK-PRSE Doc # 13 Filed: 05/20/20 Page 2 of 2 - Page ID # 48



             defense in a criminal case, may proceed on appeal in forma
             pauperis without further authorization, unless:

                   (A) the district court—before or after the notice of appeal
                   is filed—certifies that the appeal is not taken in good
                   faith or finds that the party is n ot ot herwise en titled t o
                   proceed in forma pauperis and states in writing its
                   reasons for the certification or finding . . . .

     The court finds that because Plaintiff proceeded IFP in the district court, sh e
may now proceed on appeal in forma pauperis without further authorization.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Appeal
in Forma Pauperis (filing no. 12) is granted.

      Dated this 20th day of May, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
